Citation Nr: 1029085	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed neck disorder.

2.  Entitlement to service connection for a claimed right knee 
disorder.

3.  Entitlement to an initial disability rating in excess of 10 
percent for scars, residuals of breast reduction surgery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal 
from January 2000 and July 2005 rating decisions of the Newark, New 
Jersey Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran provided testimony, with respect to her claim for service 
connection for a claimed neck disorder, at a Travel Board hearing 
before the undersigned Veterans' Law Judge in January 2008.  A 
transcript of that hearing has been associated with the claims file.  
This case was previously remanded by the Board in March 2008 and May 
2009 for additional development.

The issue of entitlement to an initial disability rating in excess of 
10 percent for scars, residuals of breast reduction surgery, is 
addressed in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the medical and 
satisfactory lay evidence of record demonstrates that she has a 
current diagnosis of a neck disorder, to include cervical neck sprain 
and cervical strain, which is related to her active service.

2.  Affording the Veteran the benefit of the doubt, the medical and 
satisfactory lay evidence of record demonstrates that she has a 
current diagnosis of a right knee disorder, to include degenerative 
joint disease of the right knee and right knee patellofemoral 
syndrome, which is related to her active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the 
criteria for the establishment of service connection a claimed neck 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Resolving the benefit of the doubt in the Veteran's favor, the 
criteria for the establishment of service connection for a claimed 
right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 
U.S.C.A. § 5103, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the Appellant and 
the representative, and has enhanced its duty to assist an appellant 
in developing the information and evidence necessary to substantiate 
a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied 
the duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the Veteran in proceeding with this issue 
given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a 
direct basis, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay evidence of 
the in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable degree 
within one year after discharge from service. 38 U.S.C.A. § 1112; 38 
C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative value.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the doubt 
rule will not be applicable.  Ortiz, 274 F.3d at 1365.



Analysis

1.  Neck Disorder

The Veteran contends that her current neck disorder, diagnosed as 
cervical strain, is related to her active service.  During a January 
2008 Travel Board hearing, the Veteran testified that her neck began 
to ache during her active service and now occurred more frequently 
every day.  She reported that she was treated for neck problems 
during active service, she had sought treatment for her neck problems 
at the VA within a year after her separation from active service and 
she had recent treatment at the VA for her neck disorder. 

Service treatment records reflect that the Veteran was treated for 
complaints of pain in the neck in July 1996, at which time it was 
noted to be possibly secondary to her breasts and she was diagnosed 
with mammary hypertrophy.  In November 1996, the Veteran was treated 
for and diagnosed with pain in the upper back and neck.  In April 
1997 the Veteran was pre-admitted for an operation for the Veteran's 
breast reduction surgery, at which time it was noted that she 
complained of neck pain secondary to big breasts.  The October 1998 
separation examination reflects that the Veteran reported since her 
last medical examination, she had missed over three days of duty due 
to her back and she reported that she suffered from chronic back pain 
for which she did not seek medical care.  The Veteran also noted that 
she had concerns about her back problems at this time.  The 
separation examination noted the Veteran had no significant changes 
since her entrance examination except for chronic intermittent back 
pain in the lower lumbar and thoracic region and that she was normal 
except for this past medical history.  

VA outpatient treatment reports from May 1999 to June 2007 reflect 
that the Veteran was initially treated for complaints of neck tension 
in November 2000.  She was subsequently treated for neck pain and 
diagnosed with cervical neck sprain.  

In a January 2008 letter, a private chiropractor noted that the 
Veteran's was seen for complaints of chronic upper back/neck muscle 
tightness/pain and lower back pain.  The Veteran reported these 
problems initially began when she was in the Air Force in 1996 and 
have continued to bother her ever since.  The Veteran was diagnosed 
with a soft tissue injury of the cervical spine, lumbar sprain and 
non-allopathic lesions of the cervical, thoracic and lumbar spine.  
The private chiropractor opined that the current problems the Veteran 
was suffering with were directly related to the problems that started 
when she was in the Air Force.  

In an August 2008 VA examination, the Veteran complained of pain in 
the neck, upper back and shoulder area which has continued since 1996 
and has slightly worsened over time.  The Veteran was diagnosed with 
chronic pain in the neck and upper back, likely secondary to 
myofascial pain syndrome.  The examiner also opined that the 
Veteran's current myofascial pain syndrome was not at least as likely 
as not a result of her military service, noting that there was no 
documentation of an injury or trauma to the neck or upper back in the 
claims file.  

In a February 2010 VA examination, the Veteran reported having neck 
pain since 1996, in service.  She also stated that after her breast 
reduction, there was no pain relief in the neck and upper back.  The 
Veteran was diagnosed with cervical strain.  The examiner opined 
that, based on the Veteran's history, physical examination and 
imaging studies, her current neck condition was less likely than not 
caused or aggravated by any incident of military service, including a 
bilateral breast reduction.  The examiner explained that there was no 
documented injury or trauma to the Veteran's neck in service and that 
the breast reduction did not alleviate the Veteran's pain in the 
neck.  

After a careful review of the record, and resolving all doubt in 
favor of the Veteran, the Board has determined, based upon the 
medical and satisfactory lay evidence set forth above, that the 
Veteran's current neck disorder, to include cervical neck sprain and 
cervical strain, was incurred during her active service.  Service 
treatment records reflect complaints of neck pain in July 1996, 
November 1996 and April 1997 which were noted to be possibly 
secondary to her breasts, for which she had undergone a breast 
reduction.  The post service medical evidence of record also 
demonstrates that the Veteran was initially treated following her 
active service in November 2000 for neck tension and was subsequently 
treated for and diagnosed with neck pain, cervical neck sprain and 
cervical strain.  The Board also notes the private chiropractors 
opinion that the current problems the Veteran was suffering with 
(including chronic upper back/neck muscle tightness/pain) were 
directly related to the problems that started when she was in the Air 
Force.  

The above August 2008 and February 2010 VA medical opinions appear to 
be based on incorrect facts and are supported by an inadequate 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has no 
probative value).  In this regard, the Board notes that while both VA 
examiners opined that the Veteran's current neck condition was not at 
least as likely as not and less likely than not a result of, caused 
or aggravated by any incident of military service, including the 
bilateral breast reduction, and explained that there was no 
documented injury or trauma to the Veteran's neck or upper back in 
service, which was not alleged by the Veteran at any time during this 
appeal.  In fact, the Veteran has consistently argued that her 
current neck pain began in service and had continued since that time.  
The February 2010 VA examiner also explained in his rationale that 
the breast reduction did not alleviate the Veteran's pain in the 
neck, as a support to his conclusion, however, the Board points out 
that the Veteran's neck pain had already been found secondary to her 
breasts by a physician during her active service, which neither VA 
physician had noted.  The Board also observes that neither VA 
examiner addressed the Veteran's lay statements of a continuity of 
symptoms of neck pain since her active service.  Therefore, the Board 
affords less probative value to these opinions.  

The Board also notes the Veteran consistent reports of continual neck 
pain, throughout the period of this appeal, which began in 1996 and 
continued since her active service, are supported by the 
contemporaneous medical evidence in service which reflects treatment 
for neck pain in 1996 and 1997, noted as secondary to her breasts, 
and the contemporaneous post service treatment for complaints of neck 
pain from November 2000 and thereafter.  Therefore the Board finds 
that the Veteran is competent to attest to her symptoms of ongoing 
neck pain which initially began during her active service, and her 
statements are credible as to the continuity of neck pain as they are 
consistent with the contemporaneous medical evidence of record during 
the period of this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  

On balance, there is evidence of treatment for neck problems during 
the Veteran's active service, the continuity of treatment for 
symptoms of neck pain since November 2000, the Veteran's competent 
and credible lay statements of a continuity of neck pain since 1996 
and the private chiropractor's opinion that the current problems the 
Veteran was suffering with (including chronic upper back/neck muscle 
tightness/pain) were directly related to the problems that started 
when she was in the Air Force.  Thus, resolving all reasonable doubt 
in favor of the Veteran, service connection for degenerative 
arthritis of the cervical, thoracic and lumbar spine is warranted.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Right Knee Disorder

In statements presented throughout the duration of this appeal, the 
Veteran has maintained that her current right knee disorder is 
related to her active service, wherein she injured her right knee in 
1997 while trying to get out of an aircraft, following an inspection.  

Service treatment reports are absent of any findings or complaints of 
a right knee disorder at any time.  The separation examination does 
not reflect any reports of a right knee injury and no right knee 
disorders were noted at this time.  

VA outpatient treatment reports from May 1999 to June 2007 reflect 
that the Veteran was initially diagnosed by x-ray with evidence of 
patellar tilt and lateral displacement of the patella in July 1999.  
At this time the clinical history included a report of a right knee 
injury resulting in pain and a "weak" knee.  She was diagnosed with 
chronic right knee pain in September 2000.  In November 2000, the 
Veteran reported having hit her knee on an aircraft three years 
earlier with subsequent flare ups of pain every two to three months 
which was now more constant.  At this time, the July 1999 x-ray was 
reviewed and the Veteran was diagnosed with early degenerative joint 
disease, most likely secondary to trauma.  She was again diagnosed 
with early degenerative joint disease, most likely secondary to 
trauma, in December 2000.  Thereafter, the Veteran was provided an x-
ray of the right knee in February 2005, demonstrating findings of a 
small degenerative osteophyte in the posterosuperior aspect of the 
patella, consistent with mild degenerative joint disease.  

In a February 2010 VA examination the Veteran complained of right 
knee pain which began in 1997.  She reported that she hit her right 
knee on the inside of an aircraft while crawling in the aircraft 
during her active service.  The Veteran was diagnosed with right knee 
patellofemoral syndrome.  An x-ray of the right knee revealed minimal 
degenerative changes.  The examiner noted that with respect to the 
Veteran's right knee condition, he was unable to find documented 
treatment for her right knee in the claims file and her earliest 
treatment the right knee was in November 2000 in the VA.  Therefore, 
the examiner concluded he could not resolve this issue (the etiology 
of the right knee disorder) without resorting to mere speculation.  

After a careful review of the record, and resolving all doubt in 
favor of the Veteran, the Board has determined, based upon the 
medical and satisfactory lay evidence set forth above, that the 
Veteran's current right knee disorder, to include degenerative joint 
disease and right knee patellofemoral syndrome, was incurred during 
her active service.  While the service treatment reports are absent 
of any findings of a right knee disorder or injury, the post service 
medical evidence of record demonstrates that the Veteran was 
initially treated within one year of her separation from active 
service in July 1999, for a history of a right knee injury resulting 
in pain and a "weak" knee which was diagnosed by x-ray with 
evidence of patellar tilt and lateral displacement of the patella.  
Thereafter, in November 2000, the July 1999 x-ray was reviewed and 
the Veteran was diagnosed with early degenerative joint disease, most 
likely secondary to trauma, indicating the Veteran's degenerative 
joint disease of the right knee was present in July 1999, within one 
year after the Veteran's separation from active service.  

The Board also notes the Veteran consistent reports throughout the 
record of a right knee injury in 1997 during her active service and 
continual right knee pain since her injury in active service, are 
supported by the contemporaneous medical evidence of record.  The 
contemporaneous medical evidence of record demonstrates that within 
one year of the Veteran's separation from active service, she was 
treated for a report of a right knee injury resulting in pain and a 
"weak" knee and provided an x-ray which was later reviewed in 
November 2000, at which time the Veteran was provided a diagnosis of 
early degenerative joint disease, most likely secondary to trauma.  
The Veteran's statements throughout the record also reflect her 
reports of injuring her right knee in 1997 while inspecting an 
aircraft in service and are internally consistent.  Therefore the 
Board finds that the Veteran is competent to attest to her symptoms 
of ongoing neck pain which initially began during her active service, 
and her statements are credible as to the continuity of her right 
knee pain as they are internally consistent and consistent with the 
contemporaneous medical evidence of record during the period of this 
appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).  

The Board finds that the evidence of record, when taken together, 
place the evidence of record in relative equipoise and the benefit of 
the doubt rule will therefore be applied to resolve doubt in favor of 
the Veteran.  Thus, resolving all reasonable doubt in favor of the 
Veteran, service connection for a right knee disorder is warranted.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a claimed neck disorder is granted.  

Service connection for a claimed right knee disorder is granted.  


REMAND

In a December 2008 VA Form 9, the Veteran reported that she wanted to 
attend a hearing before a Veterans' Law Judge of the Board at the RO 
with respect to the issue of entitlement to an initial disability 
rating in excess of 10 percent for scars, residuals of breast 
reduction surgery.  In May 2009, the Board remanded this issue for a 
Travel Board hearing to be scheduled.  It appears, however, that no 
further action was taken on this matter following the May 2009 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the above, the Board finds that a remand is necessary for 
a Travel Board hearing to be scheduled before a Veterans Law Judge 
sitting at the RO.  Notice of the scheduled hearing should then be 
sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following 
action:

The RO should schedule the Veteran for a hearing 
before a Veterans Law Judge of the Board sitting 
at the RO.  In doing so, the RO should advise the 
Veteran, at her latest address of record, of the 
hearing location, date and time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


